Citation Nr: 1219599	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from December 1997 to November 1999.  Further, the record reflects he had additional service in the National Guard from May to August 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claim.

The Veteran provided testimony at a hearing before a decision review office (DRO) at the RO in January 2011.  The Veteran declined the opportunity for a Board hearing in his substantive appeal.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  According to 38 U.S.C.A. § 1153, a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101 , 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

The Veteran essentially contends that his schizophrenia developed in 2005 while on duty with the National Guard.  He testified at his January 2011 hearing that it developed while on two weeks of ACDUTRA in the summer of 2005.  He also testified that he had no problems prior to that time.

The Board observes that records are on file from the National Guard confirming that the Veteran entered the National Guard in May 2005, and that he was discharged from this service in August 2005.  A June 2005 National Guard enlistment examination reflects his psychiatric condition was clinically evaluated as normal.  On a concurrent Report of Medical History he checked boxes to indicate he had not experienced nervous trouble of any sort.  Further, records on file reflect he was ordered to a period of annual training in the National Guard from July 23 to August 6, 2005.  Records from a military hospital show he was hospitalized for 4 days from July to August 2005, during the period these orders reflect he was scheduled to be on annual training.  History of present illness was that he had gross disorganization of thought and speech; delusions that people were trying to kill him; that he was almost mute during original interview and apparently paranoid; and that his family stated he had had episodes like this in the past when he was more stressed.  Assessment was psychosis not otherwise specified.  

In view of the foregoing, it does appear that the Veteran was treated for psychiatric problems during a period of ACDUTRA.  However, it is unclear from the record whether the current acquired psychiatric disorder, diagnosed as schizophrenia, was a result of a disease or injury incurred in or aggravated by such a period of ACDUTRA.  Although there was an enlistment examination in June 2005, which was normal, as stated above, the military hospital records reflect his family reported similar problems in the past.  Moreover, private treatment records in 2005 which were to follow-up on his July to August 2005 hospitalization note that he had had a history of 3 psychiatric hospitalizations, and that he had been paranoid most of life.  In this case, the presumption of soundness is applicable because the Veteran was examined in connection with his enlistment and was found to be normal.  See Paulson v. Brown, 7 Vet. App. 466 (1995).  In light of the above, the Board is of the opinion that a competent medical examination and opinion is necessary to address the etiology of the current disability.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran was accorded a VA medical examinations in November 2006 and November 2011 which include findings of schizophrenia, no opinion was promulgated regarding the etiology thereof.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board also observes that the evidence on file indicates the Veteran was awarded disability benefits from the Social Security Administration (SSA) in March 2006, and that he was found to have been disabled under their rules since August 2005.  Although the SSA records on file do not indicate the specific disability for which these benefits were awarded, given the dates involved it does appear likely it was due to his acquired psychiatric disorder.  As such, the records used to evaluate such a claim may contain relevant information as to the history of such a disability.  However, no records appear to have been requested from the SSA.  Therefore, the Board concludes that a remand is also required to obtain these records.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

The Board further finds that any outstanding treatment records regarding the Veteran's current acquired psychiatric disorder should be obtained while this case is on remand.  

Finally, the Veteran reported during the November 2006 examination that he experienced symptoms in early 1998.  His DD214 from the period of service that ended in 1999 reflects that he was discharged under AR 635-200, Para 5-3, with a reentry code of 3.  In light thereof, his service personnel records from his period of active service should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran either provide medical records or identify the names and addresses of all medical care providers who have recently treated the Veteran for psychiatric problems.  

In addition, ask that the Veteran provide medical records or identify the location of medical records pertaining to mental health treatment prior to July 2005, including psychiatric hospitalizations.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Obtain the Veteran's complete official military personnel file for his period of active service from December 1997 to November 1999.  

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his current acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current acquired psychiatric disorder began or is related to his period of active service from 1997 to 1999.  If not, did it manifest within one year of his discharge in November 1999.  If a psychosis was manifested within one year of his discharge, provide information concerning the severity of the disability at that time.  

Also express an opinion as to whether the current psychiatric disorder clearly and unmistakably (i.e., undebatably) pre-existed his period of service that began in July 2005.  If so, is it clear and unmistakable that the disability was not aggravated by (i.e., permanently worsened beyond natural progression) the Veteran's 2005 service in the National Guard. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in February 2012, and provides an opportunity to respond.  The case should thereafter be returned to the Board.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

